UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-8128



TIMMY RICHARDSON,

                                              Defendant - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-290-3)


Submitted:   February 14, 2002          Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timmy Richardson, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timmy Richardson appeals from the district court’s order de-

nying his 18 U.S.C. § 3742(a) (1994) motion.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Richardson, No. CR-98-290-3 (E.D. Va.

filed Dec. 12, 2001; entered Dec. 13, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2